In a proceeding pursuant to Insurance Law § 5218 (c) for leave to bring an action against the Motor Vehicle Accident Indemnification Corporation, the petitioner appeals from an order of the Supreme Court, Kings County (Harkavy, J.), dated April 16, 2002, which denied the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the petition as time-barred. The instant proceeding was not commenced within three months from the date of entry of the judgment in favor of the defendant in the underlying action, as required under Insurance Law § 5218 (c). Although the petitioner was still an infant when the judgment in the underlying action was rendered, she failed to bring this proceeding within three months of attaining her majority (see CPLR 208). Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.